Endicott, J.
In the first of these cases, evidence that the defendant kept a common nuisance on any day between July 2, 1872, and May 1, 1873, was competent, and the government was not'confined to July 2 in its proof. The conviction is a bar to any other indictment for the same offence between the days named. But it is not a bar to the indictment in the second case for keeping a common nuisance between May 1, and the time of finding the indictment in June following. Evidence that would have been competent on the one indictment would not have been competent on the other. Distinct offences are charged in each indictment, and the same evidence could not convict in both cases. Commonwealth v. Wood, 4 Gray, 11. Commonwealth v. Armstrong, 7 Gray, 49. Commonwealth v. Keefe, 7 Gray, 332. Commonwealth v. Traverse, 11 Allen, 260. Morey v. Commonwealth, 108 Mass. 433.
The evidence was properly admitted in the first case, and the demurrer to the defendant’s plea in the second properly sustained. Exceptions overruled.